State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520388
________________________________

THE PEOPLE OF THE STATE OF NEW
   YORK ex rel. KHALIYQ
   SELLERS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TIM SHEEHAN, as Superintendent
   of Washington Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


     Khaliyq Sellers, Beacon, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McKeighan,
J.), entered September 24, 2014 in Washington County, which
denied petitioner's application for a writ of habeas corpus, in a
proceeding pursuant to CPLR article 70, without a hearing.

     Judgment affirmed.    No opinion.

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.
                        -2-                  520388

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court